DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 5/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  it is suggested to change “the subset” in line 5 to “the respective subset”.  Appropriate correction is required.
Claim(s) 3 is/are objected to because of the following informalities:  add a period at the end of the claim.  Appropriate correction is required.
Claim(s) 4 is/are objected to because of the following informalities:  indicate what RSSI stands for.  Appropriate correction is required.
Claim(s) 6 is/are objected to because of the following informalities:  indicate what RSSI stands for.  Appropriate correction is required.
Claim(s) 7 is/are objected to because of the following informalities:  indicate what RSSI stands for.  Appropriate correction is required.
Claim(s) 10 is/are objected to because of the following informalities:  indicate what RSSI stands for and change “a perspective” in line 4 to “a prospective” and “a prospective” in line 6 to “the prospective”.  Appropriate correction is required.
Claim(s) 11 is/are objected to because of the following informalities:  change claim 11 to have one sentence. See MPEP 608.01(m) for more information.  Appropriate correction is required.
Claim(s) 13 is/are objected to because of the following informalities:  indicate what RSSI stands for.  Appropriate correction is required.
Claim(s) 20 is/are objected to because of the following informalities:  indicate what RSSI stands for.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “network balancer…” in claims 11, 14-17 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how there is “each subset of nodes” when there is just one “a subset of nodes”. The use of “each” is generally used when there is a plurality of objects. Furthermore, it is unclear what “the client device” in line 10 is referring to since there are multiple instances of client devices in claim 1. Furthermore, it is unclear how there is “each of the client device”. The use of “each” is generally used when there is a plurality of objects (e.g., client devices). Claims 2-10 fails to resolve the deficiencies of claim 1 and are thus rejected under similar rationale.
Claim 1 recites the limitations "the set of client devices associated with each subset of nodes" in lines 6-7 and “the client device with the non-weak link” in lines 11-13.  There is 
Claim 2 recites the limitation "the set of client wireless devices" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, it is unclear what “the data’ in line 1 is referring to since claim 1 recites “data from each client device in the set of client devices”. Furthermore, it is unclear what is meant by “the throughput” in line 5.
Claim 3 recites the limitation "the set of client wireless devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, it is unclear what “the client device” in line 2 is referring to since claim 1 recite multiple instances of client devices. Furthermore, it is unclear how there is “other potential parent nodes in the network” when there is not any initial parent nodes in the network.
Claim 6 recites the limitations "the identifying the client devices with the non-weak link" in lines 1-2 and “the RSSI of each client device” in line 3 and “the client device with non-weak link in the network”.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 6, it is unclear what “the RSSI” in lines 4 and 6 are referring to since claim 6 recites “the RSSI of each client device” and claim 1 recites multiple client devices. Furthermore, it is unclear what “the client device” in line 5 is referring to since there are multiple instances of client devices in claim 1. Furthermore, it is unclear what “the steering” in lines 7-8 is referring to since there are two steering, one in claim 1 and another in claim 6. 
Claim 7 recites the limitations "the identifying the client devices with a non-weak link" in lines 1-2 and “the RSSI of each of the client device with non-weak link” in lines 3-4 and “the client device with non-weak link” in lines 3-4 and “the root node in the communication network” 
Regarding claim 7, it is unclear how there is “each of the client device with non-weak link”. The use of “each” is generally used when there is a plurality of objects (e.g., client devices). Furthermore, it is unclear what is meant by “the with non-weak link client device identified” in line 4. Furthermore, it is unclear what “the steering” in line 11 is referring to since there is steering in claim 1 and 7.
Regarding claim 8, it is unclear what “the identifying” in line 1 is referring to since there are two identifying instances in claim 1.
Claim 8 recites the limitation "the node" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claims 9-10 fails to resolve the deficiency of claim 8 and are thus rejected under similar rationale.
Regarding claim 9, it is unclear how there is “each station node” when there is absent any multiple station nodes. Furthermore, it is unclear what “the client device” in lines 5-6 and 8 are referring to since there are multiple instances of client devices in claim 1. Furthermore, it is unclear what “the candidate device for steering” is referring to since there is an instance of a candidate device for steering in claim 8 and 9.
Claim 9 recites the limitations "the parent node" and “the RSSI” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitations "the client device for steering" in lines 2, 5 and 9 and “the node” in line 10.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 10, it is unclear what “the candidate device” in line 2 is referring to the “a candidate device” in claim 8 or 9. Furthermore, it is unclear what “the client device” in lines 
Regarding claim 11, it is unclear how there is “each subset of nodes” when there is just one “a subset of nodes”. The use of “each” is generally used when there is a plurality of objects. Furthermore, it is unclear what “the client device” in line 10 is referring to since there are multiple instances of client devices in claim 11. Furthermore, it is unclear how there is “each of the client device”. The use of “each” is generally used when there is a plurality of objects (e.g., client devices). Claims 12-20 fails to resolve the deficiencies of claim 11 and are thus rejected under similar rationale.
Claim 11 recites the limitations "the set of client devices associated with each subset of nodes" in lines 7-8 and “the client device with the non-weak link” in lines 11-13 and “the root node” in line 13 and "the set of client wireless devices" in line 16.  There is insufficient antecedent basis for these limitations in the claim. Claims 12-20 fails to resolve the deficiencies of claim 1 and are thus rejected under similar rationale.
Regarding claim 12, it is unclear what “the data’ in line 1 is referring to since claim 11 recites “data from each client device in the set of client devices”. 
Claim 12 recites the limitation "the set of client wireless devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, it is unclear what “the client device” in line 2 is referring to since claim 11 recite multiple instances of client devices. Furthermore, it is unclear how there is “other potential parent nodes in the network” when there is not any initial parent nodes in the network.
Claim 15 recites the limitations “the RSSI of each client device” in line 2 and “the client device with non-weak link in the network” in line 6.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 15, it is unclear what “the RSSI” in lines 3-5 are referring to since claim 15 recites “the RSSI of each client device” and claim 11 recites multiple client devices. Furthermore, it is unclear what “the client device” in line 4 is referring to since there are multiple instances of client devices in claim 11. Furthermore, it is unclear what “the steering” in line 6 is referring to since there are two steering, one in claim 11 and another in claim 15. 
Claim 16 recites the limitations “the RSSI of each of the client device with non-weak link” in lines 2-3 and “the client device with non-weak link” in lines 2-3 “the client devices” in line 6 and “the moving client wireless devices in the network” in line 8.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 16, it is unclear what “the root node” in line 5 is referring to since there is “the root node” and “a root node” in claim 11 and “a root node” in claim 16. Furthermore, it is unclear what “the steering” in line 9 is referring to since there is steering in claim 11 and 16.
Claim 17 recites the limitation "the node" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 fails to resolve the deficiency of claim 17 and is thus rejected under similar rationale.
Regarding claim 18, it is unclear how there is “each station node” when there is absent any multiple station nodes. Furthermore, it is unclear what “the client device” in lines 5-6 and 8 are referring to since there are multiple instances of client devices in claim 11. Furthermore, it is unclear what “the candidate device for steering” is referring to since there is an instance of a candidate device for steering in claim 17 and 18.
Claim 18 recites the limitations "the parent node" and “the RSSI” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites the limitations “the candidate device” in line 2 and "the client device for steering" in lines 2 and 5.  There is insufficient antecedent basis for these limitations in the claim. Claim 20 fails to resolve the deficiency of claim 19 and is thus rejected under similar rationale.
Regarding claim 19, it is unclear what “the client device” in lines 4-5 are referring to since there are multiple instances of client devices in claim 11. Furthermore, it is unclear what “the steering” in line 6 is referring to since there is multiple instances of steering in claims 11 and 19. Claim 20 fails to resolve the deficiency of claim 19 and is thus rejected under similar rationale.
Claim 20 recites the limitations "the client device with the non-weak link" in lines 2-3 and “the node” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 20, it is unclear what “the client device” in line 4 is referring to since there are multiple instances of client devices in claim 11.
Claim limitations “network balancer…” in claims 11, 14-17 and 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is silent as to what the network balancer is. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 12-20 fails to resolve the deficiency of claim 11 and are thus rejected under similar rationale.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476